REASONS FOR ALLOWANCE

Claims 1, 3, 5 and 11 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior arts considered by the examiner to be most closely related were Mezzedimi et al. (US 5,207,291), Oba et al. (US 9,506,462), Wilhelm et al. (US 3,176,913), Struck, Henning (US 7,975,505), and Maier, William (US 9,828,980).
Mezzedimi teaches the compressor module with a compressor, a driver and a storage tank but not a cooling portion and a base plate comprising a base plate body and a plurality of beam portions as claimed.
Oba teaches the compressor module with a compressor, a driver and a cooling portion but not a storage tank and a plurality of beam portions with a first and second through-holes as claimed.
Wilhelm teaches the compressor module with a compressor, a driver, a cooling portion and a storage tank but not a base plate comprising a base plate body and a plurality of beam portions as claimed.
Struck teaches a compressor module with a compressor, a driver, a cooling portion and a plurality of beam portion with first and second through-holes but not storage tank and a base plate body as claimed.
Maier teaches a compressor module with a compressor, a driver, a cooling portion(s) and a plurality of beam portion with first and second through-holes but not storage tank as claimed.
Furthermore, both Sturck and Maier also do not teach the storage tank and/or cooling portion (i.e. a cooling tank) extending in a claimed manner.

The above prior arts fail to teach the specific arrangement of both the storage tank and the cooling portion in their respective through-holes defined by the plurality of beam portions. Therefore, claims 1, 3, 5 and 11 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/CHIRAG JARIWALA/Examiner, Art Unit 3746